Citation Nr: 0018648	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date previous to October 1, 1996, 
for the award of improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from July 1954 to June 1956.

This appeal arises from an April 1997 determination which 
awarded the veteran the payment of improved disability 
pension benefits, effective from October 1, 1996.  After the 
veteran initiated an appeal from this action and a statement 
of the case was issued, in a November 1999 determination, it 
was concluded that the payment of improved disability pension 
benefits should have become effective on August 1, 1997, and 
not on October 1, 1996.

38 C.F.R. § 3.400(b)(1) (1999) states that an award of 
disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.3 (1999) provides, in 
pertinent part, that basic entitlement exists if a veteran 
(1) had the required wartime service, (2) is permanently and 
totally disabled, and (3) does not have an annual income in 
excess of the applicable maximum annual pension rate.  While 
the April 1997 decision concluded that the veteran met these 
criteria as of October 1, 1996, it was subsequently 
determined that the criteria for basic entitlement were not 
met until August 1, 1997.

As the effective date of the grant of improved disability 
pension benefits has been changed, due process requires that 
the veteran's claim be REMANDED by the Board of Veterans' 
Appeals (Board) to the Regional Office (RO) for the following 
action:

The RO is requested to issue to the 
veteran and his representative a 
supplemental statement of the case 
addressing the issue of entitlement 
to an effective date previous to 
August 1, 1997, for the grant of 
improved disability pension benefits 
which includes any additional 
relevant law and regulations as well 
as a comprehensive explanation of 
the basis for the decision.  They 
should be given the appropriate 
period of time in which to respond.

Thereafter, subject to current appellate procedure, 
the veteran's claim should be returned to the Board 
for further appellate consideration, if otherwise 
in order.  The purpose of this REMAND is to ensure 
all due process.  No action is required on the part 
of the veteran unless he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

